DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 31 October 2022 (“Reply”).  As directed in the Reply:
	Claims 1 and 28 have been amended;
	Claims 13-15 and 19-25 have been cancelled; and 
	Claims 38 and 39 have been added.  
Thus, Claims 1-12, 16-18, and 26-39 are presently pending in this application, with Claims 4, 18, and 29-37 being withdrawn from consideration (see below).

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and the sub-species of Figs. 13C, D in the Reply is acknowledged.
Claims 4, 18, and 29-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the Reply.

Drawings
Figures 15A-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to because Figs. 1 and 2b are images, not black and white line drawings, and images are not the only practicable medium for illustrating the claimed invention.  37 C.F.R. § 1.84(b)(1). Additionally, Figs. 2A, 3A-13K, and 15A-22C are machine rendered drawings that include heavy shading which reduces their legibility (37 C.F.R. § 1.84(m)) and/or are rendered on a non-white, shaded background, which also obscures their legibility.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

[0006], line 9, a word is missing; 
[0009], line 2, the acronym “CAGR” is used without presenting its expanded meaning;
[0011], lines 5-6, “helps offers” is confusing; 
[0061], line 9, “a” should be “are;”
[0065], line 12, “need” should be “needle;”
[0068], line 5, “and” appears to be misused; 
[0082], 
	line 3, “12I” should be “13I;” and
	the last sentence appears to be grammatically flawed.
[0094], line 6, a word is missing; 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially similar” in Claim 6, line 3, is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the relative ‘lengths’ of the “the patient-side portion and the doctor-side portion” are rendered indefinite.  The claim has been treated as if the claim ends before the word “such” at line 2.
	Claim 26 recites, “wherein the mini-catheter is a form-fitting mini-catheter configured to fit around a needle.”  Neither the “mini-catheter” nor the “needle” are within the scope of the claim, as both are recited as being part of an environment in which the claimed guidewire is intended to function; see Claim 1 (“A guidewire for insertion into at least one of a needle and a mini-catheter during a medical procedure,” emphasis added).  Thus, it is entirely unclear what, if any (see below concerning sec. 112(d)) limiting effect Claim 26 has on Claim 1, from which it depends, because Claim 26 does not present an attribute of either the “mini-catheter” or the “needle” which affects how the guidewire is to function with them.
	Claim 27 depends from cancelled Claim 13, and thus its scope is entirely unclear.  The claim has not been treated under sections 102, 103, because its complete scope cannot be determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above under sec. 112(b), Claim 26 does not limit the scope of Claim 1, because it presents features of the environment in which the claimed guidewire is to function, which features do not affect that function.  Thus, Claim 26 does not further limit Claim 1.
Claim 27, which depends from cancelled Claim 13, on its face does not further limit the claim from which it depends, because that claim does not exist.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3, 5-12, 16, and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-3, 5-12, 16, and 17, respectively, of prior U.S. Patent No. 10,507,307 (“ ‘307 patent”). This is a statutory double patenting rejection.
M.P.E.P. § 804(II)(A) states:

A reliable test for double patenting under 35 U.S.C. 101 is whether a claim in the application could be literally infringed without literally infringing a corresponding claim in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). Is there an embodiment of the invention that falls within the scope of one claim, but not the other? If there is such an embodiment, then identical subject matter is not defined by both claims and statutory double patenting would not exist. For example, the invention defined by a claim reciting a compound having a "halogen" substituent is not identical to or substantively the same as a claim reciting the same compound except having a "chlorine" substituent in place of the halogen because "halogen" is broader than "chlorine." On the other hand, claims may be differently worded and still define the same invention. Thus, a claim reciting a widget having a length of "36 inches" defines the same invention as a claim reciting the same widget having a length of "3 feet."

The instant claims’ recitation of a “mini-catheter” and a “needle” in the preamble of Claim 1 (and 28, see below), without a positive recitation within the bodies of the claims, means that these devices are in the environment in which the claimed guidewire is intended to function.  The claims infer that the needle and mini-catheter have inner diameters; otherwise, the claims do not otherwise specify any other feature of these devices.  The difference in the wordings of the instant claims and those of the ‘307 patent, relating to the additional “mini-catheter” in the instant claims, thus do not affect the scope of the positively recited features of the claimed guidewire, because the function of the intermediary portion of the guidewire (“such that the intermediary portion does not advance”) is not changed by the addition in the claim of the mini-catheter in the environment in which the claimed guidewire is intended to function.  There being no other textual differences between examined Claim 1 and Claim 1 of the ‘307 patent, the scopes are identical.
With reference to the foregoing section of the M.P.E.P., the only differences between the texts of Claim 1 of the instant application and Claim 1 of the ‘307 patent relate to devices which are outside the scope of the claims, the “needle” and the “mini-catheter,” both of which have an inner diameter; both claims recite the “needle” using the same text.  Notably, this is not a case analogous to the “halogen” example presented in the foregoing M.P.E.P. section, because the example concerns limitations in the claim itself, not in the environment in which the claimed features are intended to function.  Reading the “mini-catheter” out of instant Claim 1 makes the claim textually identical to Claim 1 of the ‘307 patent. Thus, the question becomes (paraphrasing the foregoing M.P.E.P. passage): does a guidewire that infringes the limitation “having a diameter greater than the inner diameter of the needle . . . such that the intermediary portion does not advance into the needle during the medical procedure” (‘307 patent, Claim 1) not infringe the limitation “having a diameter greater than an inner diameter of the mini-catheter . . . such that the intermediary portion does not advance into the . . . the mini-catheter during the medical procedure” (instant Claim 1)?  But, all that instant Claim 1 recites about the “mini-catheter” is its name, that it has an inner diameter, and that it is not positively recited and thus is outside the scope of the claim.  The environmental “needle” and “mini-catheter” are thus indistinguishable from each other and, being outside the scope of the claim, thus do not differently affect the scope of the positively recited guidewire.  It therefore follows that the textual differences between Claim 1 of the instant application and Claim 1 of the ‘307 patent have no effect on the scope of Claim 1 of the instant application, and therefore are identical in scope.
	In the following, the claims under examination are presented in regular text, and the text of the claims of the ‘307 patent are presented italicized in parentheses (example).  The claims X of the ‘307 patent on which the claims under examination read are presented in the format “ ‘307:X.”
	Claim 1: (‘307:1)  A guidewire for insertion into at least one of a needle and a mini-catheter during a medical procedure comprising (A guidewire for insertion into a needle during a medical procedure, the guidewire comprising; note that “at least one of a needle and a mini-catheter” is anticipated by “a needle”): 
	a patient-side portion (a patient-side portion); 
	a doctor-side portion (a doctor-side portion); and 
	an intermediary portion interposed between the patient-side portion and the doctor-side portion (an intermediary portion, interposed between the patient-side portion and the doctor-side portion) having a diameter greater than an inner diameter of the at least one of the needle and the mini-catheter (having a diameter greater than the inner diameter of the needle) and greater than a diameter of the patient-side portion (greater than the first diameter of the patient-side portion) such that the intermediary portion does not advance into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (such that the intermediary portion does not advance into the needle during the medical procedure when a medical professional pushes axially on the doctor-side portion). 
	Claim 2: (‘207:2) The guidewire as claimed in claim 1 (The guidewire as claimed in claim 1), wherein the intermediary portion comprises an obstruction portion having a reducible diameter that reduces under force exerted by a medical professional after insertion of the patient-side portion of the guidewire into the at least one of the needle and the mini-catheter (wherein the intermediary portion comprises an obstruction portion having a reducible diameter that reduces under force exerted by a medical professional after insertion of the patient-side portion of the guidewire into the needle).
	Claim 3: (‘307: 3) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion has a temporarily reducible diameter (wherein the obstruction portion has a temporarily reducible diameter).
	Claim 5: (‘307:5) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion is integrated with at least one of the patient-side and doctor-side of the guidewire (wherein the obstruction portion is integrated with at least one of the patient-side and doctor-side of the guidewire).
	Claim 6: (‘307:6) The guidewire as claimed in claim 1 (The guidewire as claimed in claim 1), wherein the intermediary portion is located between the patient-side portion and the doctor-side portion such that the patient-side portion and the doctor-side portion have substantially similar lengths (wherein the intermediary portion is located between the patient-side portion and the doctor-side portion such that the patient-side portion and the doctor-side portion have substantially similar lengths).
	Claim 7: (‘307:7) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion is affixed to at least one of the patient-side portion and the doctor-side portion (wherein the obstruction portion is affixed to at least one of the patient-side portion and the doctor-side portion).
	Claim 8: (‘307:8) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion is welded to at least one of the patient-side portion and the doctor-side portion.
	Claim 9: (‘307:9) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion is detachably connected to at least one of the doctor-side portion and the patient-side portion (wherein the obstruction portion is detachably connected to at least one of the doctor-side portion and the patient-side portion).  
	Claim 10: (‘307:10) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion comprises a spring memory obstruction portion having a temporarily reducible diameter (wherein the obstruction portion comprises a spring memory obstruction portion having a temporarily reducible diameter).
	Claim 11: (‘307:11) The guidewire as claimed in claim 2, wherein the obstruction portion comprises a nickel titanium obstruction portion having a temporarily reducible diameter.
	Claim 12: (‘307:12) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein at least one of the doctor-side portion and the obstruction portion is colored differently than the patient-side portion (wherein at least one of the doctor-side portion and the obstruction portion is colored differently than the patient-side portion).
	Claim 16: (‘307: 16) The guidewire as claimed in claim 1 (The guidewire as claimed in claim 1), wherein the patient-side portion includes a J-hook portion at a distal end from the intermediary portion (wherein the patient-side portion includes a J-hook portion at a distal end from the intermediary portion).
	Claim 17: (‘307: 17) The guidewire as claimed in claim 2 (The guidewire as claimed in claim 2), wherein the obstruction portion comprises a planar spring memory obstruction portion having a temporarily reducible diameter (wherein the obstruction portion comprises a planar spring memory obstruction portion having a temporarily reducible diameter).

Claims 1-3, 5-12, 16, 17, 28, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-12, 16, 17, and 22 (not necessarily respectively) of the ‘307 patent. Although the claims at issue are not textually identical, they are not patentably distinct from each other because the claims of this application read on the claims of the ‘307 patent, as detailed above and below, and thus are anticipated.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	For brevity’s sake, the foregoing comparison of the texts of Claims 1-3, 5-12, 16, and 17 are not reproduced below, as they apply equally to the following rejection.
	Claim 28. (‘307:1) A guidewire for insertion into at least one of a needle and a mini-catheter during a medical procedure comprising (A guidewire for insertion into a needle during a medical procedure, the guidewire comprising; note that “at least one of a needle and a mini-catheter” is anticipated by “a needle” if the “mini-catheter” is afforded any weight): 
	a patient-side portion (a patient-side portion); 
	a doctor-side portion (a doctor-side portion); and 
	an impeding portion interposed between the patient-side portion and the doctor-side portion (an intermediary portion, interposed between the patient-side portion and the doctor-side portion) having a diameter (having a diameter greater than the inner diameter of the needle and greater than the first diameter of the patient-side portion) such that the impeding portion impedes advancement of the guidewire into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (such that the intermediary portion does not advance into the needle during the medical procedure when a medical professional pushes axially on the doctor-side portion) (Claim 28’s recitation of “an impeding portion . . . having a diameter . . . such that the impeding portion impedes advancement” is broader than, and therefore is anticipated by, ‘307:1’s recitation of the “an intermediary portion . . . having a diameter greater than the inner diameter of the needle . . . such that the intermediary portion does not advance into the needle”).
	Claim 38: (’307:2, 22) The guidewire as claimed in claim 1 (The guidewire as claimed in claim 2), wherein the intermediary portion is S-shaped (wherein the intermediary portion comprises an obstruction portion (‘307:2); wherein the obstruction portion is S-shaped (‘307:2)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10, 11, 16, 17, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2011/0282338, by Fojtik (“Fojtik”).
	Fojtik discloses a guidewire as claimed by Applicant, as follows.
	Claim 1:	A guidewire (12) for insertion into at least one of a needle and a mini-catheter during a medical procedure (Figs. 2-6) comprising: 
	a patient-side portion (Fig. 2, right side); 
	a doctor-side portion (Fig. 2, left side); and 
	an intermediary portion interposed between the patient-side portion and the doctor-side portion (18) having a diameter greater than an inner diameter of the at least one of the needle and the mini-catheter and greater than a diameter of the patient-side portion (vertical dimension in Fig. 2) such that the intermediary portion does not advance into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (guidewire 12 is fully capable of not advancing into an unclaimed needle or mini-catheter when pushed axially by a de minimus force). 
	Claim 2: (The guidewire as claimed in claim 1,) wherein the intermediary portion comprises an obstruction portion (each peak of the sinusoidal bends of section 18) having a reducible diameter that reduces under force exerted by a medical professional after insertion of the patient-side portion of the guidewire into the at least one of the needle and the mini-catheter ([0042]: “. . . distal portion 17 that includes a manipulation section 18 formed from a material that may take on a substantially linear, or one-dimensional, configuration when stressed.”). 
	Claim 3: (The guidewire as claimed in claim 2,) wherein the obstruction portion has a temporarily reducible diameter (id.: “When removed from the lumen 22 of the introduction element 20, the manipulation section 18 may return to its relaxed state, in which the manipulation section 18 has a substantially two-dimensional configuration, or even a three-dimensional configuration”).
	Claim 5: (The guidewire as claimed in claim 2,) wherein the obstruction portion is integrated with at least one of the patient-side and doctor-side of the guidewire (section 18 is attached to the sections of wire 12 proximal and distal to it, and is therefore “integrated” with those sections).
	Claim 6: (The guidewire as claimed in claim 1,) wherein the intermediary portion is located between the patient-side portion and the doctor-side portion such that the patient-side portion and the doctor-side portion have substantially similar lengths (see treatment of the last clause, above; section 18 is located between sections of the wire 12 proximal and distal to it).
	Claim 10: (The guidewire as claimed in claim 2,) wherein the obstruction portion comprises a spring memory obstruction portion having a temporarily reducible diameter ([0030], nitinol).
	Claim 11: (The guidewire as claimed in claim 2,) wherein the obstruction portion comprises a nickel titanium obstruction portion having a temporarily reducible diameter (id.). 
	Claim 16: (The guidewire as claimed in claim 1,) wherein the patient-side portion includes a J-hook portion at a distal end from the intermediary portion (Fig. 2, 16).
	Claim 17: (The guidewire as claimed in claim 2,) wherein the obstruction portion comprises a planar spring memory obstruction portion having a temporarily reducible diameter ([0036], “substantially two-dimensional configuration”).
	Claim 26: (The guidewire as claimed in claim 1,) wherein the mini-catheter is a form-fitting mini-catheter configured to fit around a needle (wire 12 is fully capable of use with such a mini-catheter).
	Claim 28: A guidewire (12) for insertion into at least one of a needle and a mini-catheter during a medical procedure (Figs. 2-6) comprising: 
	a patient-side portion (Fig. 2, right side); 
	a doctor-side portion (Fig. 2, left side); and 
	an impeding portion (18) interposed between the patient-side portion and the doctor-side portion having a diameter (vertical dimension in Fig. 2) such that the impeding portion impedes advancement of the guidewire into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (guidewire 12 is fully capable of impeding advancement of the wire 12 into an unclaimed needle or mini-catheter when pushed axially by a de minimus force).
Claims 1-3, 5, 6, 10, 11, 17, 26, 28, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,414,543, granted to McGuckin et al. (“McGuckin”).
	Claim 1: A guidewire (60/160, Figs. 1, 2, 5, 18) for insertion into at least one of a needle and a mini-catheter during a medical procedure (Fig. 18) comprising: 
	a patient-side portion (Figs., 1, 2, right side; Fig. 18, straight portion between curve 165 and element 172); 
	a doctor-side portion (Figs. 1, 2, left side); and 
	an intermediary portion (section including sinusoidal sections 163, 165) interposed between the patient-side portion and the doctor-side portion (see Fig. 18) having a diameter greater than an inner diameter of the at least one of the needle and the mini-catheter and greater than a diameter of the patient-side portion (lateral dimension in Fig. 18) such that the intermediary portion does not advance into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (wire 60/160 is fully capable of not advancing into an unclaimed needle or mini-catheter when pushed axially by a de minimus force). 
	Claim 2: (The guidewire as claimed in claim 1,) wherein the intermediary portion comprises an obstruction portion (sinusoidal sections 163, 165) having a reducible diameter that reduces under force exerted by a medical professional after insertion of the patient-side portion of the guidewire into the at least one of the needle and the mini-catheter (col. 5, lines 37-39, describing the wire 60/160 being straight when in sheath 40/140 and assuming its sinusoidal shape when not within the sheath).
	Claim 3: (The guidewire as claimed in claim 2,) wherein the obstruction portion has a temporarily reducible diameter (id.).
	Claim 5: (The guidewire as claimed in claim 2,) wherein the obstruction portion is integrated with at least one of the patient-side and doctor-side of the guidewire (the section including bends 163, 165 is attached to the sections of wire 60/160 proximal and distal to it, and is therefore “integrated” with those sections).
	Claim 6: (The guidewire as claimed in claim 1,) wherein the intermediary portion is located between the patient-side portion and the doctor-side portion such that the patient-side portion and the doctor-side portion have substantially similar lengths (see treatment of the last clause, above; the section including bends 163, 165 is located between sections of the wire 60/160 proximal and distal to it).
	Claim 10: (The guidewire as claimed in claim 2,) wherein the obstruction portion comprises a spring memory obstruction portion having a temporarily reducible diameter (col. 8, lines 22-27, core of wire 60/160 can be nitinol). 
	Claim 11: (The guidewire as claimed in claim 2,) wherein the obstruction portion comprises a nickel titanium obstruction portion having a temporarily reducible diameter (id.). 
	Claim 17: (The guidewire as claimed in claim 2, wherein the obstruction portion comprises a planar spring memory obstruction portion having a temporarily reducible diameter (col. 7, lines 43-44, “sinuous configuration” means a 2D, and thus planar, shape).
	Claim 26: (The guidewire as claimed in claim 1,) wherein the mini-catheter is a form-fitting mini-catheter configured to fit around a needle (wire 60/160 is fully capable of use with such a mini-catheter).
	Claim 28: A guidewire (60/160, Figs. 1, 2, 5, 18) for insertion into at least one of a needle and a mini-catheter during a medical procedure comprising: 
	a patient-side portion (Fig. 2, right side); 
	a doctor-side portion (Fig. 2, left side); and 
	an impeding portion (section including sinusoidal sections 163, 165) interposed between the patient-side portion and the doctor-side portion (see Fig. 18) having a diameter (lateral dimension in Fig. 18) such that the impeding portion impedes advancement of the guidewire into the at least one of the needle and the mini-catheter during the medical procedure when a medical professional pushes axially on the doctor-side portion (wire 60/160 is fully capable of impeding advancement of the wire into an unclaimed needle or mini-catheter when pushed axially by a de minimus force).
	Claim 38: (The guidewire as claimed in claim 1,) wherein the intermediary portion is S-shaped (only two bends in wire 60/160, see Fig. 5 and col. 7, lines 29-33).
	Claim 39: (The guidewire as claimed in claim 28,) wherein the impeding portion is S-shaped (id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over both Fojtik and McGuckin as applied to Claim 2 above, and further in view of U.S. Patent No. 8,968,215, granted to Murayama et al. (“Murayama”).
Both Fojtik and McGuckin describe a guidewire substantially as claimed by Applicant. Neither discloses, however, that the obstruction portion is affixed to at least one of the patient-side portion and the doctor-side portion (Claim 7), or that the obstruction portion is welded to at least one of the patient-side portion and the doctor-side portion (Claim 8).
Murayama relates to the construction of guidewires and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Fojtik, and McGuckin. Murayama teaches that different longitudinal sections (Fig. 6: 2, 3) of a guidewire may be affixed together by welding (14), so that the guidewire can be formed with sections of different materials while retaining the ability to transmit torque (col. 2, lines 22-31).  As both Fojtik and McGuckin describe wires with longitudinal sections with different flexural characteristics, that is, with collapsible sinusoidal portions, Murayama’s teachings are directly applicable to the construction of both of Fojtik and McGuckin’s wires, so that they too can retain the function of torque transmission while using sections with different materials.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct both of Fojtik and McGuckin’s wires so that the obstruction portion is welded to at least one of the patient-side portion and the doctor-side portion, which itself is a form of affixing, because Murayama teaches constructing guidewires by welding together different longitudinal sections to permit the use of different materials while retaining torque transmission.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over both Fojtik and McGuckin as applied to Claim 2 above, and further in view of U.S. Patent No. 5605163, granted to Hani (“Hani”).
Both Fojtik and McGuckin describe a guidewire substantially as claimed by Applicant. Neither discloses, however, that the obstruction portion is detachably connected to at least one of the doctor-side portion and the patient-side portion.  
	Hani describes a guidewire extension system and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Fojtik, and McGuckin. Hani teaches that different longitudinal sections of a guidewire 2, 10 can be detachable connected together, in Hani’s example with a tubular connector, so that the guidewire can be made modularly and longer at the election of the medical practitioner, thus eliminating the need for use of an exchange wire (see col. 1, lines 10-25 and col. 3, lines 48-55).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct both of Fojtik and McGuckin’s wires so that the obstruction portion is detachably connected to the doctor-side portion, because Hani teaches detachably connecting together different longitudinal sections of a guidewire, so that the guidewire can be made modularly and longer at the election of the medical practitioner, thus eliminating the need for use of an exchange wire.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over both Fojtik and McGuckin as applied to Claim 2 above, and further in view of U.S. Patent App. Publ. No. 2015/0011834, Ayala et al. (“Ayala”).
Both Fojtik and McGuckin describe a guidewire substantially as claimed by Applicant. Neither discloses, however, that at least one of the doctor-side portion and the obstruction portion is colored differently than the patient-side portion.
	Ayala relates to the construction and use of guidewires and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Fojtik, and McGuckin. Ayala teaches that different longitudinal sections of a guidewire may be differently colored ([0016]: “. . . a transition point between different colored and/or patterned regions of the wire guide outer coating . . .”) so that the guidewire can be visually aligned with a device (e.g., catheter) with which the guidewire is used (see also [0026] colored bands; [0113], different colorations of proximal and distal portions of the guidewire).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct both of Fojtik and McGuckin’s wires so that at least one of the doctor-side portion and the obstruction portion is colored differently than the patient-side portion, because Ayala teaches doing so, so that the guidewire can be visually aligned with a device (e.g., catheter) with which the guidewire is used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,371,928 describes a NiTi guidewire having an enlarged section 202.
	U.S. Patent No. 5,411,033 describes a guidewire with a flat enlargement 26.
	The balance of the documents cited with this Office Action relate generally to guidewires with enlargements, colors, and guidewire construction methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771